Case 5:20-cv-00288-SMH-KLH Document 12 Filed 11/16/20 Page 1 of 1 PageID #: 85




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

MILTON YOUNG                                        CIVIL ACTION NO. 20-cv-0288-P

VERSUS                                              JUDGE S. MAURICE HICKS, JR.

JAMES LABLANC, ET AL                                MAGISTRATE JUDGE HAYES


                                       JUDGMENT

       For the reasons assigned in the Report and Recommendation of the Magistrate

 Judge previously filed herein [Record Document 8], and having thoroughly reviewed the

 record, including the written objections filed [Record Document 9], and concurring with

 the findings of the Magistrate Judge under the applicable law;

          It   is   ordered   that   Plaintiff’s   Complaint   is   hereby   DISMISSED.

        THUS DONE AND SIGNED at Shreveport, Louisiana, this 16th day of

 November, 2020.
